                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
                            GREEN BAY DIVISION
______________________________________________________________________

Appvion, Inc. Retirement Savings and
Employee Stock Ownership Plan,

                       Plaintiff,

       v.                                             Case No. 18cv1861

Buth et al.,


                       Defendants.


               Civil L. R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION
               FOR FURTHER LEAVE TO EXCEED PAGE LIMITATION

       Plaintiff Appvion, Inc., Retirement Savings and Employee Stock Ownership Plan, by and

through Grant Lyon in his capacity as the ESOP Administrative Committee of Appvion, Inc.

(“Plaintiff”), by Beus & Gilbert PLLC by L. Richard Williams and Leo R. Beus, and by The

Previant Law Firm, S.C. by Sara J. Geenen, pursuant to Civil L.R. 7(h), requests further leave of

the Court, in accordance with this Court’s March 15, 2019 Order permitting Plaintiff to file a

single, over-length responsive brief but that further leave was required if the brief was to exceed

60 pages in length. In support of the Motion, Plaintiff states as follows:

       1.      Plaintiff filed a detailed Complaint in this matter on November 26, 2018. See ECF

1. The First Amended Complaint (“FAC”) was filed on January 8, 2019.

       2.      In light of the complex nature of this litigation and the number of claims and

defendant groups, the parties stipulated to an extension of time to file responsive pleadings to the

FAC until February 28, 2019. ECF 84.




        Case 1:18-cv-01861-WCG Filed 05/03/19 Page 1 of 3 Document 128
       3.       On February 28, 2019, eight Motions to Dismiss with supporting memoranda of

25 to 30 pages, each, were timely filed by Defendants Willamette (ECF 94, 95), the State Street

Defendants (ECF 96, 97), Argent (ECF 101, 102), Former Officer and Director Defendants and

Uninvolved Spouses (Doc 105, 106), the Stout Defendants (ECF 107, 108), the Houlihan Lokey

Defendants (ECF 109, 110-1), Individual Trustee Employee Defendants (ECF 112, 113) and the

Reliance Defendants (ECF 114, 115). The Motions raise some of the same or similar arguments

in addition to other distinct legal arguments predicated on the same set of facts to which Plaintiff

must respond.

       4.       Under the Local Rules, Plaintiff could file a separate responsive brief of up to 30

pages to each Motion to Dismiss. Separate briefing, however, would result in redundant

statements of relevant facts underlying this controversy, duplication of relevant legal arguments

applicable to several Motions, and could total 240 pages. After considering the Motions to

Dismiss, Plaintiff determined that filing a single brief responsive to all Motions would maximize

efficiency and reduce duplication in the briefing process.

       5.       Plaintiff and Defendants stipulated that this litigation is extraordinary as it is

highly complex and involves a significant number of claims and defendant groups that warrants a

departure from the rules as may ordinarily apply. (ECF 84, 119)

       6.       On March 14, 2019, Plaintiff filed a Motion for Leave to Exceed the page

limitations set by Local Rule 7(f) without specifying a number of pages. (ECF 120) At that time,

Plaintiff was unable to estimate the number of pages necessary to adequately response to

Defendants’ arguments. On March 15, 2019, this Court granted that motion and, in the Order,

specified “Plaintiff may file a single over-length brief up to 60 pages in length. A response brief

in excess of 60 pages will require further leave of court.” (ECF 122)




        Case 1:18-cv-01861-WCG Filed 05/03/19 Page 2 of 3 Document 128
       7.      Plaintiff has now had the opportunity to sufficiently review the Motions to

Dismiss. Those Motions contain thirteen distinct legal arguments, each with several subparts

and/or issues raised by multiple defendants, in addition to four further legal issues to which

Plaintiff must respond. Several defendant groups also challenge whether Plaintiff satisfies the

degree of specificity required by Fed. R. Civ. P. 9(b) to state a claim for fraud is satisfied, thus

requiring that Plaintiff support his response with particularity.

       8.      Plaintiff believes that he can sufficiently respond to the Motions to Dismiss in a

90-page brief. While 90 pages is a lot, it is substantially fewer pages than if Plaintiff responded

to each Motion to Dismiss separately. Plaintiff will endeavor to further reduce the number of

pages below 90.

   9. Plaintiff’s counsel has notified Defendants of this request.

       In light of the foregoing, Plaintiff respectfully requests that the Court grant him leave to

file a single responsive brief of 90 or fewer pages.

       Respectfully submitted this 2nd day of May, 2019.

                                               By:     s/Sara J. Geenen
                                               Frederick Perillo
                                               Sara J. Geenen
                                               THE PREVIANT LAW FIRM, S.C.
                                               310 West Wisconsin Avenue, Suite 100 NW
                                               Milwaukee, WI 53203
                                               -and-
                                               Leo R. Beus
                                               L. Richard Williams
                                               Abigail Terhune
                                               Ashley Williams Hale
                                               BEUS GILBERT PLLC
                                               701 North 44th Street
                                               Phoenix, AZ 85008-6504
                                               480-429-3001
                                               Fax: 480-429-3100
                                               docket@beusgilbert.com
                                               Attorneys for Plaintiff




        Case 1:18-cv-01861-WCG Filed 05/03/19 Page 3 of 3 Document 128
